In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-326 CR

NO. 09-05-327 CR

____________________


COREY LEE JOHNSON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 88374 and 88571




MEMORANDUM OPINION
	Corey Lee Johnson was convicted of delivery of a controlled substance in Cause
Nos. 88374 and 88571.  Johnson filed notice of appeal on July 12, 2005.  In each case,
the trial court entered a certification of the defendant's right to appeal in which the court
certified that this is a plea-bargain case, and the defendant has no right of appeal.  See
Tex. R. App. P. 25.2(a)(2).  The trial court's certifications have been provided to the
Court of Appeals by the district clerk.
	On July 20, 2005, we notified the parties that the appeals would be dismissed unless 
amended certifications were filed within thirty days of the date of the notices and made a
part of the appellate records.  See Tex. R. App. P. 37.1.  The parties have not identified
any issues unrelated to the appellant's convictions and the records have not been
supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								___________________________
								         HOLLIS HORTON
									         Justice

Opinion Delivered August 24, 2005
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.